~·~2.4SB (Rev. 02/0~/201,,9) Judg1nent in a Cri1ninal Petty Case (MOdified)                                                                   Page I ofl   5
                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Con1mitted On or After November 1, 1987)
                                  v.

                         Dario Tinoco-Moreno                                         Case Number: 3:19-mj-21352

                                                                                    Robert E Boyce
                                                                                    Defendant's Attorney


REGISTRATION NO. 84110298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~~-



  0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                  Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                        1

  D The defendant has been found not guilty on count( s)                       ~~~~~~~~~~~~~~~~~~~




  D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                                      dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                )("{IME SERVED                                 0                                            days

  ~   Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this jtjdgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday, March 20, 2019
                                                                                   Dateof Imposition of Sentence



                                                               FILED
                                                                MAR 2 0 2019
                                                     CLERK, U.S. DISTRICT COURT
 Clerk's Office Copy                             SOUTHEf<N DISTRICT OF CALIFORNIA
                                                ,8,,V                      DEPUTY
                                                                                                                                   3:19-mj-21352
